EXHIBIT 10
(WIRELESS RONIN LOGO) [c27284c2728400.gif]

Baker Technology Plaza, Suite 475   Phone: 952.564.3500 5929 Baker Road   Fax:
952.974.7887 Minnetonka, MN 55345    

June 4, 2008
Mr. John R. Bingle
NewSight Corporation
2 Park Avenue, 18th Floor
New York, NY 10016
Dear Jay:
          Wireless Ronin Technologies, Inc., a Minnesota corporation (“WRT”),
shall extend the maturity date of the Secured Promissory Note dated October 8,
2007 (the “Note”), from NewSight Corporation (“NewSight”) to WRT contingent upon
the following terms and conditions:
          Extension. The Maturity Date of the Note is hereby extended from
May 30, 2008 (as previously extended by our letter agreement dated April 4,
2008), to the earlier to occur of (i) August 15, 2008 or (ii) the completion of
NewSight’s next financing transaction, excluding any financing of less than
$3,000,000 solely from Prentice Capital Management, L.P. (“Prentice”) or its
affiliates. The earlier to occur of (i) or (ii) above shall be referred to
hereafter as the “New Maturity Date.”
          Contingent Extension. WRT will grant a contingent extension of the New
Maturity Date to NewSight if NewSight pays WRT for all network operating and
maintenance services according to the following terms: If NewSight pays WRT the
entire amount due to WRT for network operating and maintenance services provided
to NewSight through the date of this Letter Agreement, together with any and all
amounts due to WRT for such services provided to NewSight in July 2008, on or
before July 31, 2008, the New Maturity Date shall be extended to September 30,
2008; provided, however, that NewSight must pay any amounts due to WRT for any
services WRT provides after July 2008 as and when due. If and only if NewSight
elects to extend the New Maturity Date pursuant to this paragraph, failure to
make such payments will be a default under this Agreement and under the Note.
The amounts currently due and those amounts payable in the future under the Note
and for network operating and maintenance services are listed on Exhibit A to
this Letter Agreement and are mutually agreed by the parties. If New Sight does
not elect to extend the New Maturity Date pursuant to this paragraph, then
NewSight shall pay the amounts due for all network operating and maintenance
services fees on or before the New Maturity Date.
          Effect Upon Agreements. Each of Prentice and WRT acknowledges and
agrees that the Subordination Agreement by and between WRT and Prentice,
effective October 12, 2007, is in full force and effect. NewSight and WRT
acknowledge and agree that the Digital Signage Agreement, dated as of May 25,
2007, by and between WRT and

 



--------------------------------------------------------------------------------



 



NewSight regarding CBL Mall Installations (the “CBL Mall Agreement”) is hereby
terminated and no amounts are owed (other than those invoiced to date by WRT and
remain unpaid) by either party to the other party under the CBL Agreement;
provided, that NewSight acknowledges and agrees that it shall have no right to
return any unused Equipment to WRT under Section 2(C) of the CBL Agreement
before, on or following such termination. NewSight acknowledges and agrees that
the Digital Signage Agreement by and between WRT and NewSight, effective October
12, 2007 (the “Meijer Agreement”) remains in full force and effect.
          Meijer Agreement. If upon completion of NewSight’s next financing
transaction (excluding any financing solely from Prentice or its affiliates),
NewSight retains ownership of the Meijer networks, then NewSight shall engage
WRT to perform those services necessary to complete 85 Meijer stores not yet
converted pursuant to the Meijer Agreement, provided that financing terms and
pricing for goods and services required for this project are agreed to by the
parties with each party agreeing to enter into good faith negotiations with
respect thereto.
          Advance Payment; Security Agreement. NewSight agrees to make payment
in advance for all amounts required for WRT to provide services or to sell goods
to NewSight, to the extent such services are hereafter requested in writing by
NewSight, pursuant to the Meijer Agreement or otherwise until all amounts due
from NewSight to WRT under the Note are paid in full. NewSight acknowledges and
agrees that the Security Agreement by and between WRT and NewSight, effective
October 12, 2007 (the “Security Agreement”), shall remain in full force and
effect until all amounts due from NewSight to WRT are paid in full.
          Additional Credit. Except as WRT and NewSight may subsequently agree
in writing, no additional credit shall be extended to NewSight by WRT pursuant
to the Note or on trade credit terms.
          Asset Disposition. For as long as the Note is outstanding, NewSight
will, subject to WRT’s execution of a reasonable and customary confidentiality
agreement acceptable to NewSight, provide a weekly update of all discussions
regarding any potential asset disposition involving WRT’s collateral in
reasonable detail. Such confidentiality agreement shall prohibit WRT from
contacting any third parties with whom NewSight is in discussions without
NewSight’s written consent, or interfering with such discussions.
          WRT Disclosures. NewSight acknowledges that WRT is a publicly traded
company with obligations to make filings with the SEC and to keep its
shareholders reasonably informed with respect to business developments. NewSight
agrees that WRT may discuss or disclose developments with respect to NewSight’s
compliance with or default of its obligations to WRT under the Note; provided,
however, in no event may it disclose any confidential information from the
above-referenced weekly updates. WRT agrees to exercise reasonable efforts to
provide NewSight with advance written notice of that portion of press releases
that relate directly to NewSight, understanding that WRT has sole control of
such releases.
          NewSight Financing Efforts. NewSight represents and warrants to WRT
that it is currently using its best efforts, and will continue such efforts, to
complete a financing transaction, in addition to any financing solely from
Prentice or its affiliates, that would

 



--------------------------------------------------------------------------------



 



enable NewSight to repay the Note in full to WRT upon the amended maturity date
set forth herein; provided, however, that termination by NewSight of its
engagement agreement with Lazard Freres shall not constitute a default by
NewSight under the Note or give rise to an acceleration of the New Maturity
Date.
          Termination. This Letter Agreement shall terminate and all amounts
owing by NewSight to WRT shall be due and payable immediately upon the
occurrence of one or more of the below described events:

  •   NewSight’s breach of or default under the Meijer Agreement, the Note (as
amended hereby), the Security Agreement or this Letter Agreement (in each case,
after giving effect to any applicable cure periods described therein); or     •
  Completion of a financing transaction, excluding any financing of less than
$3,000,000 solely from Prentice or its affiliates.

          Any termination of this Letter Agreement shall not impact WRT’s
obligations under the confidentiality agreement described herein, which shall
survive any termination of this Letter Agreement and remain in full force and
effect.
          If the foregoing is in accordance with your understanding, please sign
this letter in the space indicated below and return it to us for receipt not
later than 5:00 PM Central Daylight Time on June 5, 2008, whereupon this Letter
Agreement will become effective. The proposal contained herein will expire
unless we have received this letter signed by you within the time period
provided in the previous sentence or if sooner rejected.

            Very truly yours,

WIRELESS RONIN TECHNOLOGIES, INC.
      /s/ Jeffrey C. Mack       Jeffrey C. Mack      Chairman of the Board,
President and
Chief Executive Officer     

The foregoing is hereby
agreed to and accepted:

            NewSight Corporation   Prentice Capital Management, L.P.     (solely
with respect to the first     sentence of the fourth paragraph)

            By: /s/ Robert K. Stewart By: /s/ Matthew Hoffman       Title: Chief
Financial Officer Title: General Counsel

 



--------------------------------------------------------------------------------



 



Exhibit A
Amounts Due and Owing as of the date of May 31, 2008:
Note Balance Due (including accrued but unpaid interest): $2,395,001
Meijer Network operating and maintenance fees for June 2008: $26,010
CBL Network operating and maintenance fees to date of: $8,875
Interest Payable as of May 31, 2008: $143,260
Amounts Payable after the date of this Letter Agreement:
Per diem interest payable on the Note until payment: 10% annually on average
monthly note balance.
Meijer Network operating and maintenance fees: $26,010 payable on the first of
each month in advance of service provision.

 